      Case 2:21-cv-02334-DDC-KGG Document 4 Filed 08/05/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

JESSICA MARIE WILSON,          )
                               )
                Plaintiff,     )
                               )
     vs.                       )               Case No. 21-2334-DDC-KGG
                               )
                               )
FAMILY DOLLAR, INC., et al.,   )
                               )
                Defendants.    )
_______________________________)

                           ORDER TO SHOW CAUSE

      Plaintiff initiated this action by filing her Petition in the District Court of

Leavenworth Co., Kansas, on April 8, 2021. (Doc. 1-1.) The Petition alleges

Plaintiff was injured in a slip and fall on Defendants’ premises. (Id.)

      The matter was removed by Defendants to the United States District Court

for the District of Kansas on July 29, 2021 pursuant to §§ 1332 and 1441 of Title

28 of the United States Code. (Doc. 1, at 2.) Under Section 1332, complete

diversity between all plaintiffs and all defendants is required. 28 U.S.C. §

1332(a)(1).

      Defendants assert that diversity of citizenship exists between Plaintiff and

the various Defendants. (Doc. 1, at 1-2.) The removal documents do not,
      Case 2:21-cv-02334-DDC-KGG Document 4 Filed 08/05/21 Page 2 of 3




however, allege sufficient facts for the Court to determine whether diversity of

citizenship does, in fact, exist.

       Defendants allege Plaintiff is a resident and citizen of Kansas. (Id., at 1.)

This is not in dispute. (See Doc. 1-1, at 1.) Defendants continue, however, that

              Defendant Family Dollar, Inc. is a North Carolina
              corporation with its principal place of business in
              Virginia. Defendant Family Dollar Services, LLC is a
              North Carolina limited liability company with its
              principal place of business in Virginia. Defendant
              Dollar Tree Stores, Inc. is a Virginia corporation with its
              principal place of business in Virginia. Thus, none of the
              Defendants are citizens of the State of Kansas for
              purposes of diversity jurisdiction.

(Doc. 1, at 1-2 (emphasis added).)

       To establish diversity jurisdiction, the citizenship of a business entity is

determined by its organizational structure. If the business is a corporation, its

citizenship is both the state where it is incorporated and the state where its

principal place of business is located. 28 U.S.C. § 1332(c)(1). If the business is a

limited liability company, however, its citizenship is determined by the citizenship

of each of its members. Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781

F.3d 1233, 1234 (10th Cir. 2015) (holding that “an LLC, as an unincorporated

association, takes the citizenship of all its members” (citations omitted)).

       Here, the removal documents identify Defendant Family Dollar Services,

LLC as a limited liability company. The removal documents do not, however,
      Case 2:21-cv-02334-DDC-KGG Document 4 Filed 08/05/21 Page 3 of 3




identify any of this Defendant’s members or their citizenship states. The removal

documents therefore fail to establish this Defendant’s citizenship for diversity

jurisdiction purposes.

      The Court has “an independent obligation to ensure that [it does] not exceed

the scope of [its] jurisdiction, and therefore [it] must raise and decide jurisdictional

questions that the parties either overlook or elect not to press.” Henderson ex rel.

Henderson v. Shinseki, 562 U.S. 428, 434, 131 S. Ct. 1197, 1202, 179 L.Ed.2d

159 (2011) (citation omitted). Further, “[i]f the court determines at any time that it

lacks subject-matter jurisdiction, the court must dismiss the action.” Fed.R.Civ.P.

12(h)(3).

      The current filings do not allow the Court to discharge these jurisdictional

obligations. The Court therefore orders Defendants to show cause to the District

Court why it should not dismiss this action for lack of subject matter jurisdiction.

      IT IS THEREFORE ORDERED that Defendants must show good cause

in writing to the District Judge on or before August 19, 2021, as to why this action

should not be dismissed for lack of subject matter jurisdiction.

      IT IS SO ORDERED.

         Dated in Wichita, Kansas on this 5th day of August, 2021.

                                                S/
                                                 KENNETH G. GALE
                                               U.S. MAGISTRATE JUDGE
